CAE Inc. Consolidated Financial Statements Management’s Report on Internal Control Over Financial Reporting 1 Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements Consolidated Statement of Financial Position 3 Consolidated Income Statement 4 Consolidated Statement of Comprehensive Income 5 Consolidated Statement of Changes in Equity 6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements Note 1 – Nature of Operations and Summary of Significant Accounting Policies 8 Note 2 – Changes in Accounting Policies 19 Note 3 – Business Combinations 23 Note 4 – Accounts Receivable 23 Note 5 – Inventories 24 Note 6 – Property, Plant and Equipment 24 Note 7 – Intangible Assets 25 Note 8 – Other Assets 26 Note 9 – Accounts Payable and Accrued Liabilities 27 Note 10 – Contracts in Progress 27 Note 11 – Provisions 27 Note 12 – Debt Facilities 28 Note 13 – Government Assistance 30 Note 14 – Employee Benefits Obligations 31 Note 15 – Deferred Gains and Other Non-Current Liabilities 35 Note 16 – Income Taxes 35 Note 17 – Share Capital, Earnings per Share and Dividends 38 Note 18 – Accumulated Other Comprehensive Income (Loss) 39 Note 19 – Employee Compensation 39 Note 20 – Impairment of Non-Financial Assets 39 Note 21 – Other Gains – Net 40 Note 22 – Restructuring, Integration and Acquisition Costs 40 Note 23 – Finance Expense – Net 40 Note 24 – Share-Based Payments 41 Note 25 – Supplementary Cash Flows Information 45 Note 26 – Contingencies 45 Note 27 – Commitments 45 Note 28 – Capital Risk Management 46 Note 29 – Fair Value of Financial Instruments 47 Note 30 – Financial Risk Management 50 Note 31 – Operating Segments and Geographic Information 56 Note 32 – Related Party Relationships 58 Note 33 – Related Party Transactions 61 Consolidated Financial Statements Consolidated Financial Statements Management’s Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAE’s internal control over financial reporting is a process designed under the supervision of CAE’s President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external reporting purposes in accordance with Canadian generally accepted accounting principles. As of March31,2014, management conducted an assessment of the effectiveness of the Company’s internal control over the financial reporting based on the framework and criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that the Company’s internal control over financial reporting as of March31,2014 was effective. M. Parent S.
